Citation Nr: 0523625	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  03-16 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Chapter 35 educational assistance for 
dependents.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to March 
1972.  The veteran died in September 2000.  The appellant is 
his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona, that denied claims for service connection 
for the cause of the veteran's death, for dependency and 
indemnity compensation under the provisions of 38 U.S.C.A. § 
1318 and for educational assistance under 38 U.S.C.A. Chapter 
35.  

The issues on appeal were originally before the Board in 
January 2005 at which time the claim for dependency and 
indemnity compensation under the provisions of 38 U.S.C.A. § 
1318 was denied and the other issues were remanded for 
additional evidentiary development.  


FINDINGS OF FACT

1.  The veteran died in September 2000.

2.  The death certificate listed the cause of death as 
irreversible bradyarrhythmias due to or as a consequence of 
cor pulmonale and severe pulmonary hypertension. The other 
significant condition contributing to death but not resulting 
in the underlying cause of death was arterial hypertension.  

3.  At the time of the veteran's death, service connection 
was in effect for hepatitis and for residuals of a nasal 
fracture. 

4.  An etiological relationship has not been demonstrated 
between the cause of the veteran's death and a service-
connected disability.

5.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the veteran's death.

6.  The veteran's service-connected disabilities did not 
affect a vital organ, accelerate the veteran's death or 
contribute to his death in any manner.

7.  The veteran was not in receipt of a permanent and total 
service-connected disability rating at the time of his death 
nor did he die from a service-connected disability.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause death or contribute substantially or materially to 
cause the veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312 (2004).

2.  The claim for dependent's educational assistance under 38 
U.S.C.A., Chapter 35 lacks legal entitlement under the law 
providing for educational assistance pursuant to 38 U.S.C.A., 
Chapter 35.  38 U.S.C.A. § 3501 (West 2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims file, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to  
VA benefits.  Specifically, the discussions in the June 2001 
and April 2003 RO letters, the May 2002 rating decision, the 
April 2003 statement of the case and the August 2003 and 
April 2005 supplemental statements of the case have 
collectively informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in the April 2003 letter, the appellant 
was advised of the types of evidence VA would assist in 
obtaining as well as the appellant's own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App.  183 (2002).  

The Board also notes that the June 2001 and April 2003 RO 
letters implicitly notified the appellant of the need to 
submit any pertinent evidence in the appellant's possession.  
In this regard, the appellant was repeatedly advised to 
identify any source of evidence and that VA would assist in 
requesting such evidence.  The Board believes that a 
reasonable inference from such communication was that the 
appellant must also furnish any pertinent evidence that the 
appellant may have and that the requirements of 38 C.F.R. § 
3.159(b)(1) have been met.  The Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  After the rating action on appeal was 
promulgated, the RO did provide notice to the claimant in 
April 2003 regarding what information and evidence was needed 
to substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in her possession that 
pertains to the claim.  Under these circumstances, the Board 
finds that all notification and development action needed to 
render a fair decision on this claim have been accomplished 
and that adjudication of the claim, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  All available pertinent records, in service, VA 
and private have been obtained.  Significantly, no additional 
pertinent evidence has been identified by the appellant as 
relevant to the issues being adjudicated by this appeal.  The 
Board finds that no further action is required by VA to 
assist the appellant with her claim. 



Service connection for the cause of the veteran's  death

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death, the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. § 
3.312(b).

In order to be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death, or that there was 
a causal relationship between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(c)(1).  
If the service-connected disability affected a vital organ, 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases.  38 C.F.R. § 3.312(c)(2).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R.  § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service-connected 
disability is considered the principal cause of death when 
such disability, either singly or jointly with another  
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to cause death, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather is must be shown that there 
was a causal connection.  38 C.F.R. § 3.312.

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  Service-connected 
diseases or injuries affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other diseases or injury primarily causing death.  Where the 
service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312(c)(3).

Factual Background

The veteran died in September 2000.  The death certificate 
lists the cause of death as irreversible bradyarrhythmias due 
to or as a consequence of cor pulmonale and severe pulmonary 
hypertension.  The other significant condition contributing 
to death but not resulting in the underlying cause of death 
was arterial hypertension. No autopsy was performed.

At the time of the veteran's death, service connection was in 
effect for infectious hepatitis evaluated as 30 percent 
disabling and for residuals of a nasal fracture evaluated as 
10 percent disabling.  

The service medical records are devoid of any complaints or 
findings of cardiac or pulmonary problems to include 
bradyarrhythmias, cor pulmonale, pulmonary hypertension and 
arterial hypertension.  No pertinent abnormalities were noted 
on physical examination at the time of the veteran's exit 
examination which was conducted in March 1972.  Clinical 
evaluation of the heart and vascular system and lungs and 
chest was normal at that time.  

The veteran was hospitalized shortly after his discharge at a 
VA facility in March 1972.  The diagnoses at that time were 
acute infectious hepatitis, Wolff-Parkinson-White syndrome, 
and post fracture nasoseptal dislocation.  The veteran was 
hospitalized again in June 1972 when Wolff-Parkinson-White 
syndrome was also included as a diagnosis.  

VA clinical records dated in 1973 include references to 
Wolff-Parkinson-White syndrome.  

At the time of a VA examination in July 1972, physical 
examination of the cardiovascular system revealed a normal 
sized heart without murmurs.  Peripheral pulses were normal 
and the carotid pulses were equal.  

In January 1976, the veteran complained of problems with 
tachycardia which was first noted in 1972.  A cardiology 
consultation resulted in a diagnosis of Wolf- Parkinson-White 
syndrome.  An April 1976 EKG was interpreted as revealing 
intermediate type W-P-W 

There is no medical evidence of record from 1977 until 2000.  

In June 2000, a private physician reported that the veteran 
sought treatment due to a four month history of right upper 
quadrant and epigastric abdominal pain.  The veteran had 
denied a prior history of pneumonia and pleural effusions but 
had become increasing short of breath within the last month 
on exertion.  The veteran did not have cardiac problems but 
did appear to have an irregularly irregular rhythm with no 
detectable murmurs.  Lung examination was significant for 
diminished breath sounds.  The veteran had a history of 
hepatitis.  The diagnostic impression was epigastric burning 
abdominal pain, possibly due to peptic ulcer disease versus 
an acalculus cholecystitis versus right heart failure.  

In December 2002, a VA physician reviewed the evidence of 
record in order to determine if the veteran died as a result 
of complications from hepatitis C and possible B.  It was 
noted that medical records dated in 2000 demonstrated that 
the veteran was receiving care for his prolonged terminal 
illness.  Medical notes indicated that the veteran had 
progressive dyspnea as well as right upper gastrointestinal 
symptoms described as dyspepsia and right upper quadrant 
discomfort.  The examiner noted that, initially, much medical 
attention was devoted to the veteran's gastrointestinal tract 
and gallbladder area with studies evidencing duodenal bulb 
ulceration and gallbladder dyskinsesia with suspicion of 
calculus cholecystitis.  It was also noted that, in August 
2000, the veteran reported he had progressive dyspnea for 
eight or nine months and had developed pedal edema.  Liver 
function studies in August 2000 were "nearly normal."  The 
examiner noted that the physicians involved in the veteran's 
care generally recognized that the veteran had a history of 
hepatitis C, but once the true extent of the heart disease 
was demonstrated, the treating physician's notes referenced 
the hepatitis C but did not give any indication that this was 
causing the veteran's problems as the hepatomegaly present at 
that time was consistent with congestive heart failure.  

The VA physician noted that the extent of the veteran's heart 
problem was evidenced by a September 2000 echocardiogram 
which showed a markedly thickened, poorly contractile, 
globally hypokinetic left ventricle with an ejection fraction 
of 15 to 20 percent which was markedly abnormal.  There was 
also evidence of diastolic dysfunction with the possibility 
of amyloidosis.  

In September 2000, the veteran underwent right and left 
cardiac catheterization which revealed severe pulmonary 
hypertension, biventricular heart failure with suspected left 
ventricular diastolic dysfunction out of proportion to the 
systolic dysfunction.  The VA examiner noted that a 
gastrointestinal consultation during the veteran's final 
hospitalization resulted in a conclusion that the veteran 
probably had hepatitis with cirrhosis but there was no 
indication in the record that the veteran's liver played any 
role in his final illness.  There was no mention in the 
records of a deterioration in the veteran's liver function 
studies.  

The VA physician concluded by writing that the veteran had a 
progressive illness consistent with congestive heart failure, 
and he had had severe left ventricular dysfunction, possibly 
associated with atrial fibrillation at the time, improving 
with therapy but still demonstrating severe biventricular 
heart failure just two days before death.  The examiner noted 
that hepatomegaly was a common finding in the veteran's 
situation due to passive congestion of the liver and the 
treating physicians recognized the fact that there was a 
history of hepatitis and were attentive to that fact.  The VA 
physician specifically found that there was no evidence that 
the presence of a chronic liver disease contributed in any 
way to the veteran's death.  The veteran's death was related 
to his heart failure with severe pulmonary hypertension.    

In April 2005, the RO arranged for the VA physician to review 
the claims file to determine if there was a relationship 
between the cause of the veteran's death and Wolff-Parkinson-
White syndrome.  The examiner noted that the veteran was 
diagnosed with Wolff-Parkinson-White syndrome in June 1972.  
Subsequent VA clinical records pertained to treatment for a 
nasal problem and hepatitis.  The examiner noted that it was 
not until 1976 that Wolff-Parkinson-White syndrome was again 
referenced in the clinical records.  At the time, the veteran 
had been referred for a cardiology evaluation because of 
symptoms suggestive of recurrent tachycardia.  The examiner 
noted that there were a few other VA clinical records which 
referenced cardiac symptoms or references to Wolff-Parkinson-
White syndrome in 1976 and 1977.  There were no clinical 
records dated between 1977 and the summer of 2000.  The 
examiner noted that it was not clear if the veteran continued 
to have any pertinent symptoms during that time period.  

The VA physician noted that the veteran presented for 
treatment in June 2000 with complaints of shortness of 
breath.  The veteran reported that he had become 
progressively short of breath for eight or nine months.  No 
reference was made to any cardiac problems at that time and 
the family doctor was impressed by the finding of 
hepatomegaly, especially in view of the veteran's hepatitis 
history.  The veteran was referred to a gastroenterologist 
who stated at that time that the veteran did not have any 
cardiac problems.  The VA physician interpreted the 
gastroenterologist's notation as an indication that the 
veteran did not have a prior history of cardiac problems as 
the gastroenterologist discovered an irregular heart rhythm 
and wheezing and referred the veteran to a cardiologist.  The 
cardiologist concluded that the veteran was in congestive 
heart failure.  A September 2000 echocardiogram supported 
this finding, evidencing severe diastolic dysfunction of the 
left ventricle and severe systolic dysfunction.  A September 
2000 cardiac catheterization was interpreted as revealing 
severe pulmonary hypertension, biventricular failure and left 
ventricular diastolic dysfunction.  

On the day of his death, the veteran went into 
cardiopulmonary arrest with a slow idioventricular rhythm 
versus a systole and resuscitation efforts failed.  The 
rhythm described was a terminal or agonal arrhythmia and 
could not be considered to have shed any light on the actual 
cause of death.  The examiner noted that, since no autopsy 
was performed, the disease behind the events prior to death 
was unknown but it was expressed as a severe cardiomyopathy 
with congestive heart failure.  The pulmonary hypertension 
may have been secondary to heart failure.  

The examiner noted that the condition leading to the cause of 
death was the presence of a cardiomyopathy with biventricular 
hypertrophy, chronic atrial fibrillation, and pulmonary 
hypertension, likely secondary to heart failure.  The cause 
of the cardiomyopathy was not clear, with numerous possible 
causes including alcoholism, viral infections and amyloidosis 
being cited.  Alcoholism had been denied numerous times in 
the past.  There was no clear evidence of a viral infection 
in the past nor immediately prior to the onset of the 
veteran's symptoms.  

The examiner found that it would be possible to explain the 
cardiomyopathy on the basis of Wolff-Parkinson-White 
syndrome.  There is an increased chance of about 10 to 30 
percent to develop chronic atrial fibrillation with Wolff-
Parkinson-White syndrome.  Since many of the Wolff-Parkinson-
White patients did not have any other recognized structural 
heart defect, it was presumed that Wolff-Parkinson-White 
syndrome may predispose to chronic atrial fibrillation.   The 
examiner opined that it was possible, if the veteran should 
have developed chronic atrial fibrillation from the Wolff-
Parkinson-White syndrome, without attention over many years, 
and if the ventricular rate was allowed to remain rapid, that 
the veteran could have eventually developed a cardiomyopathy.  
The examiner observed, however, that there did not seem to be 
a history of any course suggestive of chronic atrial 
fibrillation in all the intervening years and it would 
require years of such a condition to be present before there 
was development of heart failure.  The veteran's reported 
history was one of shortness of breath but for only eight or 
nine months.  The examiner found it unlikely that the veteran 
would not have had symptoms with a chronically rapid 
ventricular rate and it was unlikely that it would not have 
come to medical attention.  

The examiner opined that the Wolff-Parkinson-White syndrome 
noted shortly after service was almost certainly a congenital 
condition and not an acquired disorder.  The veteran was 
young with no other evidence of heart disease to proposed it 
to being acquired would require an explanation which was not 
apparent.  The examiner noted that there was a remote 
possibility that the terminal condition was due to long 
standing atrial fibrillation with rapid ventricular rate.  He 
opined, however, that there were too many elements missing 
from the veteran's medical history to make such a case.  It 
was the examiner's opinion that it was not at least as likely 
as not that the Wolff-Parkinson-White syndrome was the direct 
cause nor a contributing cause of the veteran's death.  

Analysis

The veteran died in September 2000 as a result of 
irreversible bradyarrhythmias due to or as a consequence of 
cor pulmonale and severe pulmonary hypertension.  The other 
significant condition contributing to death but not resulting 
in the underlying cause of death was arterial hypertension.  
As noted above, there was no evidence of any of these 
disabilities included in the service medical records.  

At the time of the veteran's death, service connection was in 
effect for hepatitis and for residuals of a nasal fracture.  
There is no competent evidence of record which indicates in 
any way that either of these disabilities caused or was 
related in any manner to the veteran's death.  The 
disabilities were not noted on the death certificate.  In 
December 2002, a VA physician reviewed all the evidence of 
record and determined that there was no link between the 
veteran's death and his service connected hepatitis.  The 
veteran's representative argued in a December 2004 statement 
that the service connected hepatitis could have inhibited the 
absorption of medications prescribed to treat the veteran's 
cardiac problems.  However, there is no competent evidence of 
record to support this assertion.  Again, the examiner who 
promulgated the December 2002 VA opinion affirmatively found 
that there was no link between the cause of the veteran's 
death and his service connected hepatitis.  There has been no 
allegation by anyone indicating in any way that the cause of 
the veteran's death was related to the service connected 
residuals of a nasal fracture.  

The appellant's representative has argued that Wolff-
Parkinson-White syndrome which was present shortly after the 
veteran's discharge was linked to his death.  The Board notes 
there is competent evidence of record demonstrating the 
presence of Wolff-Parkinson-White syndrome shortly after the 
veteran's discharge from active duty.  The Board finds, 
however, that the preponderance of the competent evidence of 
record weighs against this allegation.  The only evidence of 
record which indicates that the Wolff-Parkinson-White 
syndrome was linked to the cause of the veteran's death is 
the appellant's own allegations.  The Board finds the 
appellant is not be qualified to render such an opinion as 
she has not been shown to be a medical expert, and is not 
qualified to express an opinion regarding any medical 
causation which led to the veteran's death.  As it is the 
province of trained health care professionals to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation, Jones v. Brown, 7 Vet. App. 
134, 137 (1994), the appellant's lay opinions cannot be 
accepted as competent evidence to the extent that they 
purport to establish such medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  See also Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995).  In opposition to the 
appellant's opinion is the conclusion reached by the VA 
examiner who reviewed all the evidence of record in April 
2005.  In April 2005, the VA physician specifically opined 
that it was not as likely as not that the Wolff-Parkinson-
White syndrome was linked to the cause of the veteran's 
death.  The Board places greater probative weight over the 
conclusion of a trained health care professional who had 
access to and reviewed all the evidence of record in 
formulating his opinion as to whether there was a link 
between the Wolff-Parkinson-White syndrome and the cause of 
the veteran's death over the appellant's naked lay assertions 
as to the etiology of the cause of death.  

The appellant's representative has argued that the language 
included in the report of the April 2005 VA examination was 
too vague by the use of double negatives.  The Board finds 
that the language used was not too vague.  This is especially 
so when the complete report is read which obviously indicates 
that it was the examiner's opinion that there was no link 
between the cause of the veteran's death and the Wolff-
Parkinson-White syndrome which was present shortly after 
active duty.  

As the Wolff-Parkinson-White syndrome was noted to be 
congenital, service connection is not warranted for the 
disorder.  

The Board acknowledges the appellant's arguments.  However, 
the current record fails to demonstrate any basis to link the 
veteran's death with his period of service or to a service-
connected disability.  There is no competent evidence 
suggesting a link between the veteran's death and his 
service.  Accordingly, in this case, for reasons cited above, 
the preponderance of the evidence is against the claim for 
entitlement to service connection for the cause of the 
veteran's death and there is no doubt to be resolved. 

Chapter 35

Regarding the claim for educational benefits under Title 38, 
Chapter 35, it is noted that the surviving spouse of a 
veteran will have basic eligibility for benefits where the 
veteran was discharged from service under other than 
dishonorable conditions, and had a permanent total service 
connected disability in existence at the date of the 
veteran's death; or where the veteran died as a result of a 
service connected disability.  38 U.S.C.A. § 3501; 38 C.F.R. 
§ 3.807(a).  In this case, the veteran did not have a 
permanent total service-connected disability at the time of 
his death, and, as decided above, the appellant has not shown 
that the cause of the veteran's death was service-related.  
Accordingly, the Board finds that the appellant has not met 
the conditions for eligibility for survivors' and dependents' 
educational assistance under Title 38, Chapter 35, and there 
is no legal entitlement to the benefit.  See Sabonis, 6 Vet. 
App. 426 (1994). 




ORDER

The appeal is denied.  



	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


